ORDER

PER CURIAM.
Laura Bronson (“Bronson”) appeals from the trial court’s judgment denying her motion for mistrial in her medical malpractice suit against Dr. John Menius (“Doctor”) after Doctor’s medical expert mentioned insurance during his testimony at trial.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No error of law appears. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. The parties have been furnished with a memorandum for their purposes only explaining the reasons for this order affirming the judgment pursuant to Rule 84.16(b).